Citation Nr: 1602472	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  10-06 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a psychiatric disability, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In April 2013, the Veteran provided testimony at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board remanded the claim in September 2013 for additional development and the case has now been returned to the Board for further appellate review.

The record before the Board consists of records included within Virtual VA and the Veterans Benefits Management System.


REMAND

In the September 2013 remand, the Board directed the originating agency to undertake additional development regarding the in-service stressors the Veteran has attributed to his diagnosed PTSD.  Specifically, he claims that during his service aboard the USS Okinawa in 1972, he was present when the ship received body bags flown in by helicopters and witnessed when a body part fell from a partially opened bag.  He further contends that in October or November 1972, while in the Gulf of Tonkin, his ship was ordered to conduct a bombardment of Vietnam and that he felt frightened and confused from the constant gunfire.  The Veteran has requested that his claim be considered under the liberalizing amendments of 38 C.F.R. § 3.304(f)(3) (2015) regarding the Veteran's fear of hostile military activity.   

Responses received by the RO from the Joint Services Records Research Center (JSRRC) and the National Archives received in September 2013 and October 2013, respectively, fail to confirm the Veteran's stressors involving the USS Okinawa's receipt of body bags.  In reviewing the command history and deck logs of the ship for 1972, the JSRRC determined there was no record that the USS Okinawa conducted Naval Gunfire Support missions during the identified time frames.  However, the JSRRC's September 2013 response indicates that the USS Okinawa conducted Special Operations in the Gulf of Tonkin from September 29, to October 1, from October 5 to October 20, and from November 21 to 29, 1972.  The available deck logs and information from the JSSRC and National Archives does not detail the vessel's specific activities during these times periods.    

The Board notes that Special Operations are operations that have the characteristics of combat; therefore, 38 CFR 3.304(d) will apply in all cases where a Veteran's participation in Special Operations is verified.  The Veteran's service personnel records confirm that he served aboard the USS Okinawa from September 1972 to September 1973, during the time periods in which the USS Okinawa participated in special operations in a combat zone.  Given the Veteran's presence in a combat zone during his service aboard the USS Okinawa, the Veteran's contentions regarding a fear of hostile military activity during this time period must be considered in order to determine whether service connection is warranted in this case.

In this regard, the Veteran has not yet been afforded a VA examination with respect to his claim and the medical evidence does not include an adequate etiological opinion for his currently diagnosed PTSD and depression.  Thus, a remanded is needed in order to afford the Veteran an appropriate VA examination.

While on remand, the RO or the Appeals Management Center should undertake all indicated development to obtain any outstanding VA and private medical records pertinent to the claim.

Accordingly, the case is REMANDED to the RO or the AMC in Washington, D.C. for the following actions:

1.  Undertake all indicated development to obtain any outstanding VA and private medical treatment records pertinent to the claim. 

2.  Then, the Veteran must be afforded a VA examination by a psychiatrist or psychologist to determine the nature and etiology of all acquired psychiatric disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.
 
Based on the review of the Veteran's pertinent history and the examination results, the examiner should identify all acquired psychiatric disorders that have been present during the period of the claim.
 
The examiner should state an opinion as to whether there is a 50 percent or better probability that PTSD has been present at any time during the period of the claim due to a stressor which relates to "fear of hostile military or terrorist activity."  The examiner should address in detail whether a confirmed in-service stressor supports a diagnosis of PTSD at any time during the period of the claim, whether the Veteran's symptoms relate to that in-service stressor, and whether the criteria for a diagnosis of PTSD are met.  If a diagnosis of PTSD during the period of the claim is not warranted, the examiner should explain why the Veteran does not meet the criteria for the diagnosis.
 
With respect to each additional acquired psychiatric disorder present during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service.
 
The examiner must consider and reconcile any conflicting medical evidence or opinions of record.
 
The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

3.  Undertake any other development determined to be warranted.

4.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 
  
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

